UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: February 28, 2014 Date of reporting period: August 31, 2013 Item 1. Reports to Stockholders. The American Trust Allegiance Fund One Court Street Lebanon, New Hampshire03766 Semi-Annual Report For The Six Months Ended August 31, 2013 American Trust Allegiance Fund November, 2013 Dear Fellow Shareholders, It was the best of times… it was the worst of times.With apologies to Dickens, we present you with the American Trust Allegiance Fund Semi-Annual Report for the period ending August 31, 2013. These have been very good times, if not perhaps the best of times, for the U.S. stock market and, on an absolute basis, the Allegiance Fund, which as of August 31, 2013 was up 5.63% over the past 6 months.However, despite this good growth, we are not satisfied since the S&P 500® Index was up 8.95% for the same period. As your portfolio managers and as fellow shareholders in the Fund, we feel we have some ground to make up.So, it has not been, by any means, the worst of times, but it has caused us angst, a period of reflection and a mid-course correction which we hope will accrue to the benefit of all shareholders.Here are our recent thoughts and actions. We’ll skip the angst and move straight to the reflection.While we are a large capitalization growth fund, we use a philosophy of “growth at a reasonable price,” sometimes referred to as “GARP.” Factors which inform our stock-picking include growth rates, risks to achieving such growth rates and of course the prices of the securities that we buy. We spend a lot of time internally developing price targets for each of the stocks that we purchase, and for many of those that we could purchase but have chosen not to. It has been a tricky market for those who employ a growth at a reasonable price investment philosophy.In 2013 a number of sectors which do not have high growth rates have shown very strong price performance.Health care stocks, which the Fund does not invest in, have substantially outperformed the overall market. A number of stocks in traditionally defensive sectors such as Consumer Staples (think toothpaste, bleach, etc.) have also done very well.In both cases, a rotation out of fixed income and into what have historically been considered more stable, income-producing stocks has been a factor in the strong performance of these areas.By contrast, technology companies have not performed very well despite having very high historical growth rates. The chart below shows the year-to-date performance of various sectors of the Standard & Poor’s 500 Index, and the sector weightings of the Fund versus those of the S&P 500® Index.The weightings are shown for April of this year, prior to the mid-course correction described above.In addition to the lack of health care exposure, we have been underweight other better performing groups such as consumer discretionary and financials. By contrast, we have been overweight groups that have not performed as well as the market, such as technology and materials, and we did own, but no longer do so, shares in a gold-mining company that did not perform well. 2 American Trust Allegiance Fund Year-to-date performance for S&P 500® Index industry sectors, plus gold through 8/30 Source:ATIA, FactSet Sector weightings as of 4/1/13 Allegiance Fund S&P 500 Index Cons. Disc. % % Health Care % % Industrials % % Financials % % Cons. Staples % % Energy % % Technology % % Materials % % Utilities % % Telecom % % Gold % N/ A Source:ATIA, FactSet With past as prologue, and with further apologies to Dickens, we have great expectations for the coming months with respect to our potential performance.The table below, replete with definitions of some of the technical terms employed, makes the case for being overweight industrials and information technology.We are currently positioned with significantly greater exposure through stocks in these sectors as compared to the S&P 500® Index. 3 American Trust Allegiance Fund If you look at the valuations of the S&P 500® Index sectors, you will see that some of the better performing groups, such as healthcare, are trading at relatively high levels. For instance, health care trades at 15.7 times next twelve months (NTM) earnings, shown here as a 15.7 P/E ratio. This is a 0.7 standard deviation to its 10-year historical P/E Ratio. This suggests that health care stocks are expensive, at least relative to their historical levels. If you look down the table you’ll see that both the industrials and information technology sectors look to be relatively inexpensive compared to their 10-year history, at a 0.9 and 1.5 standard deviation discount to the historical levels. Again, the Allegiance Fund is overweight both industrials and information technology compared to the S&P 500® Index. Selected valuation and growth metrics for the S&P 500® Index industry sectors as of 8/30 NTM Std Dev to NTM EPS PEG Free Cash P/E Ratio 10-yr History Growth Ratio Flow Yield Consumer Discretionary x 14 % % Consumer Staples x 2 % % Health Care x 5 % % Materials x 1 % % Utilities x 0 3
